DETAILED ACTION
This communication is in response to the Application filed on 01/30/2020. Claims 1 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The Examiner reviewed the parent case 15/962393. This case has been patented into US 10586538. After reviewing the claims, the claims of the issued patent differ in scope to that of the instant application. Therefore, the Examiner does not feel a Double Patenting is appropriate but reserves the right to issue a rejected if claims become closer in scope to that of the issued patent. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka (US 2002/0181723).
As to claim 1, Kataoka teaches a method comprising: 
detecting, by a computing device, audio  (see [0037], where mics 2-4 are used to convert acoustic signals into electrical signals); 
performing beamforming on the detected audio (see [0038], where delay and sum is computed based on the input signals); 
storing the detected audio in a buffer (see [0038], where buffer 5 is a storage area temporarily recording input data from each of the mics); 
delaying, relative to the beamforming and based on the storing, performance of voice recognition on the detected audio (see [0038], where the voice recognition 9 performs voice recognition by use of delay sum data); and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             

11/07/2021